DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Bergeson on 7/15/2021.

The application has been amended as follows: 
IN THE CLAIMS:

17. (Currently Amended) 
A method for managing transaction information associated with purchases made using a financial account, the method comprising:
receiving  transaction information associated with a transaction;
 transmitting a request for sales tax information related to the transaction to a merchant processor;  
receiving the sales tax information from the merchant processor; 
and transmitting the sales tax information to a tax preparation application that allows the sales tax information to be formatted and populated in a tax return.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 has generally been amended in accordance with examiner’s recommendations on the basis of previously allowed subject matter. The examiner’s amendment corrects a typographical error, confirming by the applicant’s representative.

Rejections on the basis of double patenting with US Patents 9418386, 8893958, 7886966, 7584884, 10636101, 10169829, 9747645 have been overcome by the filing of the 6/3/2021 Terminal Disclaimer, which has been approved.

There being no remaining rejections, all claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876